953 F.2d 638
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Glen Marcus FALLIN, Appellant,Jacquelyn ORTEGA, Plaintiff-Appellant,v.James ORTEGA;  Janet Moyer Ortega, Defendants-Appellees, andHarry F. Geelhaar, Jr., Ph.D., Individually and in hiscapacity as President and sole owner of Harry F. Geelhaar,Jr., Ph.D., P.A. and as President and/or Chief ExecutiveOfficer of Metro Mental Health Associates;  Harry F.Geelhaar, Jr., Ph.D., P.A., a Professional Corporation ofthe State of Maryland;  Metro Mental Health Associates, anunincorporated association, Defendants.
No. 91-1599.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 5, 1991.Decided Jan. 16, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-88-3388-JH, Joseph C. Howard, District Judge.
Argued:  Glen Marcus Fallin, Ellicott City, Md. for appellant;  Ellen P. Rosenberg-Blatt, Blatt & Rosenberg-Blatt, Towson, Md., for appellees.
On Brief:  John Lawrence Friedman, Blatt & Rosenberg-Blatt, Towson, Md., for appellees.
D.Md.
AFFIRMED.
Before POWELL, Associate Justice (Retired), United States Supreme Court, sitting by designation, K.K. HALL, Circuit Judge, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Glen Fallin appeals the judgment of the district court awarding a sanction of $1,368.00 against him under Rule 11.


2
In a prior appeal of this case,  Ortega v. Geelhaar, 914 F.2d 495 (4th Cir.1990), we vacated the district court's Rule 11 award and remanded for further proceedings because the court failed to follow local procedural rules.   After remand, the district court found good cause for suspending Local Rule 109.2 and granted defendants' out-of-time motion for leave to move for sanctions.  Ortega v. Geelhaar, No. JH-88-3388 (D.Md. December 10, 1990).   Subsequently, the district court granted the motion for sanctions.   Ortega v. Geelhaar, No. JH-88-3388 (April 5, 1991).


3
After hearing argument and reviewing the briefs and the record, we are of the opinion that the district court acted within its discretion in allowing the out-of-time motion for sanctions and awarding sanctions against Fallin.   Accordingly, we affirm on the reasoning of the district court.


4
AFFIRMED.